POTLATCHDELTIC CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

2014 LONG-TERM INCENTIVE PLAN

Pursuant to your Restricted Stock Unit Award Notice (the “Award Notice”) and
this Restricted Stock Unit Award Agreement (this “Award Agreement”),
PotlatchDeltic Corporation, Inc., a Delaware corporation (the “Company”), has
granted you an Award (the “Award”) of Restricted Stock Units pursuant to Section
7 of the 2014 Long-Term Incentive Plan, as amended from time to time (the
“Plan”), for the number of Restricted Stock Units indicated in your Award
Notice.  

The details of the Award are as follows:

1.

Definitions  

In addition to the terms defined elsewhere in this Award Agreement, the
following terms used in this Award Agreement shall have the meanings set forth
in this Section 1.  Capitalized terms not explicitly defined in this Award
Agreement but defined in the Plan shall have the same definitions as in the
Plan.  

 

(a)

“Good Reason” means the existence of any one or more of the following conditions
without your express written consent: (i) the assignment to you of any duties or
responsibilities that results in a material diminution of your duties or
responsibilities as in effect immediately prior to such assignment; provided,
however, that, for the avoidance of doubt, a change in your title or reporting
relationships shall not constitute Good Reason; (ii) a material reduction in
your annual base salary, as determined by taking into account the annual base
salary in effect immediately prior to such reduction (and as may have been
increased after the date of a Change in Control); (iii) a material reduction in
your aggregate employee benefit opportunities provided under material Benefit
Plans, as determined by taking into account, in the aggregate, such
opportunities in effect immediately prior to such reduction (and as may have
been increased after the date of a Change in Control), unless such reduction is
part of an across-the-board reduction of employee benefit opportunities for
substantially all similarly-situated employees of the Company as of the time of
such reduction; (iv) a relocation of your business office to a location more
than 50 miles from the location at which you perform duties as of the date such
relocation requirement or request is communicated to you by the Company, except
for required business travel to an extent substantially consistent with your
business travel obligations prior to such date; or (v) a material breach by the
Company of any material written agreement between you and the Company concerning
the terms and conditions of your employment or other service relationship with
the Company.  For purposes of this definition of “Good Reason,” the term
“Company” includes any Related Company or Successor Company, as applicable, and
the term “Benefit Plan” means any cash or equity-based incentive plan, qualified
and

 

LEGAL124662137.2

-1-

 

 

--------------------------------------------------------------------------------

 

nonqualified employee benefit plan or any employee welfare plan of the Company.

Notwithstanding any other provision of this Award Agreement to the contrary, you
shall not be deemed to have experienced a Termination of  Service due to Good
Reason unless (i) you notify the Company in writing of the condition that you
believe constitutes Good Reason within thirty (30) days of the initial existence
thereof (which notice specifically identifies such condition and the details
regarding its existence), (ii) the Company fails to remedy or cause to be
remedied such condition within thirty (30) days after the date on which it
receives such notice (the “Remedial Period”), and (iii) you terminate your
service relationship with the Company (and its Related Companies) within sixty
(60) days after the end of the Remedial Period.  Your failure to include in the
notice any fact or circumstance that contributes to a showing of Good Reason
shall not waive any right you have hereunder or preclude you from asserting such
fact or circumstance in enforcing your rights hereunder.

 

(b)

“Grant Date” means the date set forth in the Award Notice.

(c)

“Settlement Date” has the meaning set forth in the Award Notice.

 

(d)

“Shares” means the shares of Common Stock that you receive pursuant to
settlement of this Award.

2.

Vesting  

(a)General

The Award will vest and become payable according to the vesting schedule set
forth in the Award Notice (the “Vesting Schedule”).  One share of Common Stock
will be issuable for each Restricted Stock Unit that vests and becomes
payable.  Restricted Stock Units that have vested and are no longer subject to
forfeiture according to the Vesting Schedule are referred to herein as “Vested
Units.”  Restricted Stock Units that have not vested and remain subject to
forfeiture under the Vesting Schedule are referred to herein as “Unvested
Units.”  The Unvested Units will vest (and to the extent so vested cease to be
Unvested Units remaining subject to forfeiture) and become payable in accordance
with the Vesting Schedule (the Unvested and Vested Units are collectively
referred to herein as the “Stock Units”).  Except as otherwise provided in this
Award Agreement, the Award will terminate and the Stock Units will be subject to
forfeiture upon your Termination of Service as set forth in Section 2(b).  

(b)

Termination of Service - General

Except as otherwise provided in Section 2(d) below, upon your Termination of
Service for any reason (other than death, Disability or Retirement) on or prior
to the last day of the Vesting Schedule, any portion of the Award that has not
vested will immediately terminate and all Unvested Units shall immediately be
forfeited without payment of any further consideration to you.

 

LEGAL124662137.2

-2-

 

 

 

--------------------------------------------------------------------------------

(c)

Termination of Service Due to Death, Disability or Retirement

If your Termination of Service is due to your death, Disability or Retirement,
and the Award provides for vesting in its entirety as of a single date, you (or,
in the case of your death, your designated beneficiary or representative) will
be entitled to a prorated number of the Stock Units based on the number of
months completed in the Vesting Schedule as of the date of your termination
divided by the total number of months in the Vesting Schedule.  If the Award
vests ratably during the term of the Vesting Schedule, you will receive the next
tranche of Stock Units scheduled to vest.

(d)Change in Control

  

If you experience a Termination of Service due to a termination by the Company
or a Related Company, as applicable, without Cause (including, without
limitation, a Termination of Service due to mandatory Retirement) or by you for
Good Reason within one month prior to or 24 months following the effective date
of a Change in Control that is at least six (6) months following the Grant Date,
the Stock Units shall become immediately vested in full and payable in
accordance with Section 3(b) below.

3.

Settlement of Awards  

(a)General

Except as otherwise provided in this Award Agreement, as soon as practicable
following the Settlement Date (but in any event within sixty (60) days following
the Settlement Date) attributable to the Vested Units, the Company will settle
any Vested Units by issuing to you one share of Common Stock for each
Vested Unit and, as applicable, one share of Common Stock for each Vested Unit
that corresponds to an accrued dividend equivalent.  Any Vested Units payable to
you (including Shares payable pursuant to Section 4 below) shall be paid solely
in shares of Common Stock.  Any fractional share will be rounded down to the
closest whole share.  

(b)

Change in Control

The Company will settle any Unvested Units that become Vested Units pursuant to
Section 2(d) above by issuing to you one share of Common Stock for each
Vested Unit and, as applicable, one share of Common Stock for each Vested Unit
that corresponds to an accrued dividend equivalent as soon as practicable (but
in no event later than the 60th day) after the Unvested Units become Vested
Units, provided that if this Award provides deferred compensation subject to
Section 409A, the Vested Units will be settled at the same time and in the same
form as the Vested Units would have been settled had no Change in Control
occurred.

 

LEGAL124662137.2

-3-

 

 

 

--------------------------------------------------------------------------------

(c)

Deferral; Limitations

If you elect to defer issuance of shares of Common Stock under this Award as
provided in Section 5, such shares shall be issued as set forth in the deferral
election form or agreement that you enter into with the
Company.  Notwithstanding anything to the contrary in this Award Agreement, you
shall not receive shares of Common Stock pursuant to this Award Agreement to the
extent the settlement of the Award would result in a violation of the stock
ownership limitations set forth in the Company’s Restated Certificate of
Incorporation or would impair the Company’s status as a “real estate investment
trust” within the meaning of Sections 856 through 860 of the Code.

4.

Dividend Equivalents

This Award shall be credited with dividend equivalents for any dividends
declared and paid with respect to the Common Stock after the Grant Date and
before the date the Restricted Stock Units are settled pursuant to Section 3
above.  Prior to the date the Restricted Stock Units are settled pursuant to
Section 3 above (unless the Restricted Stock Units are forfeited), dividend
equivalents shall be converted into additional Restricted Stock Units by
dividing (i) the aggregate amount or value of the dividends paid with respect to
that number of shares equal to the number of Restricted Stock Units subject to
this Award by (ii) the Fair Market Value per share of the Common Stock on the
applicable dividend payment date.  Such additional Restricted Stock Units shall
be forfeited or vest and be settled in the same manner as the underlying
Restricted Stock Units to which they relate.

5.

Deferral

Subject to Section 16.5(a) of the Plan, you may elect to defer delivery of the
shares of Common Stock that otherwise would be due by virtue of the satisfaction
of the requirements for issuance of shares of Common Stock under this Award
Agreement.  The Committee shall, in its sole discretion, establish the rules and
procedures for such deferral elections and payment deferrals.  

6.

Securities Law Compliance

(a)

You represent and warrant that you (i) have been furnished with a copy of the
Plan and all information which you deem necessary to evaluate the merits and
risks of receipt of the Award, (ii) have had the opportunity to ask questions
and receive answers concerning the information received about the Award and the
Company, and (iii) have been given the opportunity to obtain any additional
information you deem necessary to verify the accuracy of any information
obtained concerning the Award and the Company.

(b)

You confirm that you have been advised, prior to your receipt of the Shares,
that neither the offering of the Shares nor any offering materials have been
reviewed by any administrator under the Securities Act or any other applicable
securities act (the “Acts”) and that the Shares cannot be resold unless they are
registered under the Acts or unless an exemption from such registration is
available.

 

LEGAL124662137.2

-4-

 

 

 

--------------------------------------------------------------------------------

(c)

You understand that the Company is under no obligation to register or qualify
the Shares with any securities or other governmental authority and is not
required to seek approval or clearance from any such authority for the issuance
or sale of the Shares.  You further understand that the Company has no
obligation to you to maintain any registration of the Shares with the Securities
Exchange Commission and has not represented to you that it will so maintain
registration of the Shares.  Further, you agree that the Company shall have
unilateral authority to amend the Plan and this Award Agreement without your
consent to the extent necessary to comply with securities or other laws
applicable to the issuance of the Shares.  

(d)

You hereby agree to indemnify the Company and hold it harmless from and against
any loss, claim or liability, including attorneys' fees or legal expenses,
incurred by the Company as a result of any breach by you of, or any inaccuracy
in, any representation, warranty or statement made by you in this Award
Agreement or the breach by you of any terms or conditions of this Award
Agreement.

7.

Transfer Restrictions

Except as otherwise provided in this Award Agreement, neither the Award nor any
right or privilege conferred by this Award Agreement shall be sold, assigned,
pledged (as collateral for a loan or as security for the performance of an
obligation or for any purpose) or transferred by you or made subject to
attachment or similar proceedings, whether voluntarily or by operation of law,
other than by will or by the applicable laws of descent and distribution. Upon
any attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
Award, or of any right or privilege conferred by this Award Agreement, contrary
to the provisions of this Section 7, or upon any attempted sale under any
execution, attachment or similar process upon the rights and privileges
conferred by this Award Agreement, the Award and the rights and privileges
conferred by this Award Agreement shall immediately become null and
void.  Notwithstanding anything to the contrary in this Award Agreement, you may
designate one or more beneficiaries on a Company-approved form who may receive
payment under this Award after your death.

8.

No Rights as Stockholder   

You shall not be entitled to any cash dividends, voting, or other rights of a
stockholder unless and until the date of issuance of the shares of Common Stock
that are the subject to the Award.

9.

Tax Withholding and Other Obligations  

(a)

You are ultimately responsible for all taxes owed in connection with this Award,
including any tax withholding obligations, regardless of any action the Company
or any Related Company takes with respect to any such tax withholding
obligations that arise in connection with this Award.  As a condition to the
issuance of shares of Common Stock pursuant to this Award, you agree to make
arrangements satisfactory to the Company for the payment of the tax withholding
obligations that arise upon receipt of the Shares or otherwise and any other
obligations.  

 

LEGAL124662137.2

-5-

 

 

 

--------------------------------------------------------------------------------

(b)

Your acceptance of this Award constitutes your instruction and authorization to
the Company and any brokerage firm determined acceptable to the Company for such
purpose to sell on your behalf a whole number of Shares from those Shares
issuable to you in payment of Vested Units as the Company determines to be
appropriate to generate cash proceeds sufficient to satisfy the tax withholding
obligations that arise upon receipt of the Shares.  Such Shares will be sold on
the day such tax withholding obligations arise, or as soon thereafter as
practicable.  You will be responsible for all brokerage fees and other costs of
sale, and you agree to indemnify and hold the Company harmless from any losses,
costs, damages, or expenses relating to any such sale.  To the extent the
proceeds of such sale exceed your tax withholding obligations, the Company
agrees to pay such excess in cash to you through payroll as soon as
practicable.  You acknowledge that the Company or its designee is under no
obligation to arrange for such sale at any particular price, and that the
proceeds of any such sale may not be sufficient to satisfy your tax withholding
obligations.  Accordingly, you agree to pay to the Company as soon as
practicable, including through additional payroll withholding, any amount of the
tax withholding obligations that is not satisfied by the sale of Shares
described above. You acknowledge that this paragraph (b) is intended to comply
with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act, and to
be interpreted to comply with the requirements of Rule 10b5-1(c), and that you
are not aware of any material, nonpublic information with respect to the Company
or any securities of the Company as of the date you accept this Award.

(c)

The Company may refuse to issue any shares of Common Stock to you until you
satisfy the tax withholding obligations and any other
obligations.  Notwithstanding the foregoing, the Company may withhold from the
shares of Common Stock otherwise payable to you with respect to your
Vested Units the number of whole shares of Common Stock required to satisfy the
minimum applicable tax withholding obligations and any other obligations, the
number to be determined by the Company based on the Fair Market Value of the
Common Stock on the date the Company is required to withhold.  Also
notwithstanding the foregoing, to the maximum extent permitted by law, the
Company has the right to retain without notice from salary or other amounts
payable to you, an amount sufficient to satisfy the tax withholding obligations
and any other obligations.  

10.

Limitations on Payments under Certain Circumstances

(a)Notwithstanding any other provision under this Award Agreement, in the event
that you become entitled to receive or receive any payments or benefits under an
Award or under any other plan, agreement, program or arrangement with the
Company or any Related Company (collectively, the “Payments”), that may
separately or in the aggregate constitute “parachute payments” within the
meaning of Section 280G of the Code and the Treasury regulations promulgated
thereunder (“Section 280G”) and it is determined that, but for this Section
10(a), any of the Payments will be subject to any excise tax pursuant to Section
4999 of the Code or any similar or successor provision (the “Excise Tax”), the
Company shall pay to you either (i) the full amount of the Payments or (ii) an
amount equal to the Payments reduced by the minimum amount necessary to prevent
any portion of the Payments from being an “excess parachute payment” (within the
meaning of Section 280G) (the “Capped Payments”), whichever of the foregoing
amounts results in the receipt by you, on an after-tax basis (with consideration
of all taxes incurred in connection with the Payments, including the Excise
Tax), of the greatest amount of Payments notwithstanding that all or some
portion of the Payments may be subject to the Excise Tax.  For

 

LEGAL124662137.2

-6-

 

 

 

--------------------------------------------------------------------------------

purposes of determining whether you would receive a greater after-tax benefit
from the Capped Payments than from receipt of the full amount of the Payments
and for purposes of Section 10(c) below (if applicable), you shall be deemed to
pay federal, state and local taxes at the highest marginal rate of taxation for
the applicable calendar year.

(b)All computations and determinations called for by Sections 10(a) and 10(b)
shall be made and reported in writing to the Company and you by a third-party
service provider selected by the Company (the “Tax Advisor”), and all such
computations and determinations shall be conclusive and binding on the Company
and you.  For purposes of such calculations and determinations, the Tax Advisor
may rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code.  The Company and you shall furnish to the
Tax Advisor such information and documents as the Tax Advisor may reasonably
request in order to make their required calculations and determinations.  The
Company shall bear all fees and expenses charged by the Tax Advisor in
connection with its services.

(c)In the event that Section 10(a) applies and a reduction is required to be
applied to the Payments thereunder, the Payments shall be reduced by the Company
in a manner and order of priority that provides you with the largest net
after-tax value; provided that payments of equal after-tax present value shall
be reduced in the reverse order of payment.  Notwithstanding anything to the
contrary herein, any such reduction shall be structured in a manner intended to
comply with Section 409A.

11.Independent Tax Advice

You acknowledge that determining the actual tax consequences to you of receiving
this Award and Shares hereunder and deferring or disposing of shares of Common
Stock may be complicated.  These tax consequences will depend, in part, on your
specific situation and may also depend on the resolution of currently uncertain
tax law and other variables not within the control of the Company.  You are
aware that you should consult a competent and independent tax advisor for a full
understanding of the specific tax consequences to you of receiving this Award
and receiving or disposing of the Shares.  Prior to executing the Award Notice,
you either have consulted with a competent tax advisor independent of the
Company to obtain tax advice concerning the receipt of this Award and the
receipt or disposition of the Shares in light of your specific situation or you
have had the opportunity to consult with such a tax advisor but chose not to do
so.

12.Recovery of Compensation  

By executing the Award Notice, you acknowledge and agree that, in accordance
with Section 14 of the Plan, the Award shall be subject to (a) the Potlatch
Corporation Incentive Compensation Recovery Policy as it may be amended from
time to time, and (b) any other compensation recovery policies as may be adopted
from time to time by the Company to comply with applicable law and/or stock
exchange requirements, or otherwise, to the extent determined by the Committee
in its discretion to be applicable to you.

 

LEGAL124662137.2

-7-

 

 

 

--------------------------------------------------------------------------------

13.General Provisions

(a)Compliance with Laws and Regulations

This Award Agreement is subject to Section 16.5 of the Plan.

This Award Agreement is subject to Section 16.5 of the Plan.

(b)No Employment Rights  

Nothing in this Award Agreement shall be construed as giving you the right to be
retained as an employee or as impairing the rights of the Company or a Related
Company to terminate your employment or other service relationship at any time,
with or without Cause.

(c)Relationship to Other Benefits  

Stock Units shall not be taken into account in determining any benefits under
any pension, savings, disability, severance, group insurance or any other
pay-related plan of the Company or any Related Company.

(d)

Undertaking  

You hereby agree to take whatever additional action and execute whatever
additional documents the Company may deem necessary or advisable in order to
carry out or effect one or more of the obligations or restrictions imposed on
either you or the Stock Units pursuant to the express provisions of this Award
Agreement.

(e)

Successors and Assigns  

The provisions of this Award Agreement will inure to the benefit of, and be
binding on, the Company and its successors and assigns and you and your legal
representatives, heirs, legatees, distributees, assigns and transferees by
operation of law, whether or not any such person will have become a party to
this Award Agreement and agreed in writing to join herein and be bound by the
terms and conditions hereof.

 

LEGAL124662137.2

-8-

 

 

 

--------------------------------------------------------------------------------

(f)Electronic Delivery and Participation

The Company may, in its sole discretion, decide to deliver any documents related
to the Award or future awards that may be granted under the Plan by electronic
means or request your consent to participate in the Plan by electronic
means.  By executing the Award Notice, you hereby consent to receive such
documents by electronic delivery and, if requested, you agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

(g)Interpretation; Choice of Law and Venue

The Award, to the extent not otherwise governed by the laws of the United
States, shall be governed by the laws of the State of Washington without giving
effect to principles of conflicts of law.  By executing the Award Notice, you
irrevocably consent to the nonexclusive jurisdiction and venue of the state and
federal courts located in the State of Washington.  If there is any discrepancy
between the terms and conditions of this Award Agreement and the terms and
conditions of the Plan, the terms and conditions of the Plan shall control.

 

**********************************

 

LEGAL124662137.2

-9-

 

 

 